In re Blankenship, John W.; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA86 1043; Parish of East Baton Rouge, City Court of Baton Rouge, Div. “C”, No. 8511-10770.
Granted.
On Joint Motion to Dismiss
On joint motion of Marion Weimer, attorney for applicant, John W. Blankenship, and Curtis K. Stafford, Jr., attorney for respondent, Southern Beverage Company, Inc., and on suggesting to the court that this matter has been compromised and settled and the parties desire that the writ of review be dismissed, with each party to bear its own costs.
IT IS ORDERED that the writ of review to the Court of Appeal, First Circuit, Parish of East Baton Rouge, be and the same is hereby dismissed with prejudice with each party to bear its own costs.